DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 14-20 are objected to because of the following informalities: 
In claim 1, the limitation “within a field of view of camera” should read –within a field of view of a camera—
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “wherein the movement of the surgical instrument further causes the elongated body to be translated along the longitudinal axis defined by the elongated body away from the surgical site to a second position”. Applicant’s specification discloses that the “command point” e.g. moving the instrument either causes the endoscope to be rotated in the first position (at least fig. 6 (430 to 440) or withdrawn (at least fig. 6 (444)) to a second position and rotated in the second position (at least fig. 6 (430 to 444 to 440)) ([0036] which discloses the angled endoscope may be withdrawn before the angled endoscope is rotated). It appears that there is no disclosure of the endoscope being rotated in the first position and being further rotated in the second position. For this reason, a person having ordinary skill in  the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  

Claim Rejections - 35 USC § 112(b)
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Allowable Subject Matter
Claims 1, 5, 7-10, and 13-20 are allowed. 
Examiner notes that the endoscopic control of Popovic (US 20160354166 A1) in combination with the hand/eye gaze detection of Cohen (US 20170231701 A1) and Jarc (US 20170172675 A1) appear to be the closest prior art of record, however, there appears to be no obvious combination for rotating the elongated body when eye gaze or hand contact is not detected. 
	
Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. For example, applicant argues “as shown in figs. 2-4 of the present disclosure, when the surgical instrument 200 is withdrawn the field of view of the endoscope does not include the distal portion or the end effector of the surgical instrument” (REMAKRS pg. 7). While examiner agrees that there is support for moving the instrument in order to translate the endoscope to a second field of view after rotating the instrument in the first position ([0036] which discloses the angled endoscope may be withdrawn before the angled endoscope is rotated. See also fig. 6). 
Applicant further argues “claims 1 and 3 appear clear in differentiating situations for rotating the elongated body” (REMARKS pg. 8). Examiner respectfully disagrees that in light of the 35 U.S.C. 112(a) rejection of claim 2, the antecedent basis for the rotating the elongated body is not made clear in claim 3. Paragraph [0036] and fig. 6 of the disclosure make clear that the elongated body is rotated in the first position or the second position but not both. The recitation or rotating the body in the second position makes it unclear if the rotation of claim 1 was performed in the first position or second position. In a scenario where the rotation of claim 1 is in the second position, then claim 1 appears to be missing a step of translating the instrument from the first to the second position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793           

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793